Case 7:19-mj-02334 Document 1 Filed on 09/30/19 in TXSD Page 1 of 1

United States District C r
Southem District of Tenant

Ee

United States District Court : SEP 8 0 2019

SOUTHERN DISTRICT OF
McALLEN DIVISION

AO 91 (Rev 8/01) Criminal Complaint

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Jose Omar Hernandez-Quintanilla

Case Number: M-19- 233¢™M

(AE —«SYOB: 1977
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about September 29, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts: ,

Jose Omar Hernandez-Quintanilla was encountered by Border Patro] Agents near Mission, Texas on September 29, 2019. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on September 29, 2019, near Hidalgo, Texas. Record checks revealed the defendant was
formally deported/excluded from the United States on April 14, 2018 through Nogales, Arizona. Prior to deportation/exclusion the
defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On January 27, 2017, the defendant was convicted of 8 USC 1326 and sentenced to twenty-four (24) months
confinement and thirty-six (36) months supervised release term.

Continued on the attached sheet and made a part of this complaint: [ves [x]No
Apores ue by Siott v. SraevBAruny ASA

Vial We 4/8 114 eB

Signature of Gomplainant- |

September 30, 2019 |. 2:0 “4 WA a Carlos A, Sanchez Border Patrol Agent
eo

Peter E. Ormsby , , U.S. Magistrate Judge =

Name and Title of Judicial Officer Signature of Judicial Officer
